        Case 3:18-cv-00133-KGB Document 112 Filed 04/23/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

JORDAN HICKS, individually and on behalf
of all others similarly situated                                                    PLAINTIFF

v.                              Case No. 3:18-cv-00133 KGB

LINDSEY MANAGEMENT CO., INC.,                                                   DEFENDANTS
and SCOTT ROGERSON

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Jordan Hicks’ complaint is dismissed with prejudice. The relief sought is denied.

       It is so adjudged this 23rd day of April, 2020.


                                                     Kristine G. Baker
                                                     United States District Judge
